202 F.2d 155
SCIENTIFIC INSTRUMENT COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11672.
United States Court of Appeals Sixth Circuit.
February 19, 1953.

Petition to Review Decision of Tax Court.
William C. Allee and G. Leslie Field, Detroit, Mich., for petitioner.
Charles W. Davis, Ellis N. Slack, Helen Goodner, L. W. Post and Melva M. Graney, Washington, D. C., for respondent.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from be and is hereby affirmed, in accordance with the findings of fact and the opinion of the Tax Court. 17 T.C. 1253.